Citation Nr: 0940096	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Esquire


WITNESSES AT HEARING ON APPEAL

 Appellant and attorney




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
November 1968.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Waco, Texas, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.

In June 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Waco RO.  A 
transcript of that proceeding has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era 

2.  The Veteran died on October [redacted], 2004.  

3.  The Veteran's death certificate shows that the immediate 
cause of death was metastatic small cell carcinoma which has 
been etiologically linked to lung cancer as a result of in-
service herbicide exposure.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claims, VA has essentially 
satisfied the notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Furthermore, in light of the favorable 
decision for the appellant in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

II. Applicable laws and regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).
VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  They also 
provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary of the Veterans Affairs (the "Secretary") 
determines in regulations prescribed under this section 
warrants a presumption of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent, and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

The Secretary of VA ("Secretary") has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, "unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) 
(2009).

In this case, the appellant is claiming service connection 
for the cause of the Veteran's death as a result of herbicide 
exposure.

In order to establish service connection for the cause of the 
Veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2009).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2009).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting a fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).



III.  Facts

The appellant contends that the Veteran's death from 
metastatic small cell carcinoma was an in-service herbicide 
exposure during service in Vietnam.  Review of the claims 
folder reveals that the Veteran served in the Republic of 
Vietnam during the Vietnam Era.  

The claims folder contains no evidence of the Veteran ever 
having complained of, sought treatment for, or received a 
diagnosis of lung cancer during service.  However, as noted 
above, cancer of the respiratory system, including lung 
cancer, is a disease for which service connection may be 
granted based on presumptive herbicide exposure.  Although 
the appellant has claimed that the Veteran's death was the 
result of the Veteran's service connected Porphyria Cutanea 
Tarda (PCT), she also contends in the alternative that the 
Veteran's metastatic small cell carcinoma originated in the 
lung(s), thus forming the basis for a claim of service 
connection for cause of death based on presumptive service 
connection for lung cancer.

In order to find that the Veteran's death from metastatic 
small cell carcinoma (which had spread to his liver by the 
time the cancer was discovered shortly before his death) was 
specifically the result of lung cancer, there must 
essentially be a finding that the Veteran's lung(s) was the 
primary point of origin of the disease.

The Veteran's post-service treatment records show no evidence 
of cancer until early September 2004, when he was seen at the 
Dallas VA Medical Center ("VAMC") with complaints of rectal 
bleeding.  At that time, he reported that he had experienced 
an unintentional weight loss during the previous year.  He 
also indicated that he had been a heavy smoker.  After 
reviewing the Veteran's medical history and current symptoms, 
an attending resident physician noted that, based on his 
symptomatology, there was concern for a malignancy.  After 
being admitted to the VAMC, the Veteran underwent a series of 
diagnostic tests, including a chest x-ray, which showed a 
deviation of his trachea, and was noted to be questionable 
for hilar mass.  A CT scan revealed diffuse metastatic 
disease to the liver, ascites (also known as peritoneal 
cavity fluid), and possible retroperitoneal lymphadenopathy.  
The diagnosis was cancer of unknown origin.  A few days 
later, treatment notes indicated a concern for neoplastic 
process in a patient with hypercalcemia and multiple nodules.  
A CT of the abdomen showed evidence of cirrhosis of the 
liver, innumerable low attenuation lesions throughout the 
liver, common bile duct dilation, a left adrenal nodule, but 
no intraperitoneal (body cavity) mass lesions.  However, it 
was noted that the kidneys appeared normal.  By the third 
week of September, a review by an oncologist indicated that a 
biopsy of one of the Veteran's rib lesions had been performed 
and multiple stains had determined that his primary 
malignancy was not pancreatic or prostatic in origin.  It 
further noted that although it did not stain positively for a 
lung cancer, 20 percent of lung malignancies stain 
negatively.  The examiner stated that what was known at the 
time was that the Veteran had a non-small cell cancer 
malignancy of undetermined origin. 

On October [redacted], 2004, the Veteran passed away as a result of 
his metastatic small cell carcinoma.  A treatment note 
written on that day by Dr. Barry O'Neal, the physician who 
signed the death certificate, wrote an account of the 
Veteran's terminal illness, noting that he had had a history 
of hepatitis C and cirrhosis, polysubstance abuse and PCT.  
He noted that the Veteran was subsequently found to have 
metastatic malignancy with involvement of multiple bones and 
his liver, as well as "many nodules in his lungs."  Fine 
needle aspiration of a rib lesion revealed small cell 
carcinoma with site undetermined.  However, the report also 
specifically indicated that multiple studies were performed, 
which indicated the involvement of several ribs, as well as 
his liver "and other areas of his lung."

In February 2006, the appellant applied for VA benefits for 
the cause of the Veteran's death.  Pursuant to her claim, in 
August 2006, the Veteran's claims file was submitted to a VA 
examiner in order to obtain an opinion as to whether his 
death was secondary to metastatic lung cancer.  The examiner 
indicated that after reviewing the treatment records, it was 
impossible to determine whether the Veteran's metastatic 
cancer originated in the lungs.  In coming to that 
conclusion, she specifically cited the statement from the 
treatment report that, although the Veteran's biopsy did not 
stain positively for a lung cancer, 20 percent of lung 
malignancies stain negatively.

In June 2009, the appellant submitted a letter from a private 
physician, J. Greg McCray.  Dr. McCray wrote that he had 
reviewed the Veteran's medical treatment records from the 
Dallas VAMC (which comprised all of his cancer treatment) and 
noted that diagnostic tests showed that he had bilateral lung 
nodules on CT scan with metastatic disease in the 
corresponding nodules.  He opined that it was more likely 
than not that the Veteran died as a direct result of small 
cell carcinoma of the lungs due to Agent Orange exposure in 
service.  

In arriving at his conclusion, Dr. McCray noted that, 
although small cell carcinoma may originate in the prostate, 
that was not the situation in the Veteran's case because his 
PSA (prostate specific antigen) values had been normal.  He 
then noted that while small cell carcinoma could also 
originate in the skin, any such occurrence would have been 
easily detected, and was not so noted in the Veteran's 
medical records.  He then noted that while other primary 
sites for the disease included the esophagus, salivary 
glands, gastrointestinal tract, pancreas, larynx, cervix 
uteri, uterus, urinary bladder, prostate, breast, and 
lacrimal gland, the Veteran had undergone CT scans of his 
abdomen and pelvis, which did not show any mass of the 
abdomino-pelvic organs.  He also noted that a subsequent 
biopsy of the breast had been negative, no studies indicated 
any evidence of mass in the esophagus or stomach, and there 
was no indication from multiple physical examinations that 
the Veteran suffered from any dysfunction of his salivary 
glands, larynx, or lacrimal glands.  He specifically stated 
that, had he had any disease in any of these structures, it 
would have been obvious to all of the medical professionals 
that treated him.  Dr. McCray also stated that although the 
Veteran did have metastatic disease to his liver, he noted 
that small cell carcinoma does not arise primarily in the 
liver, and that primary liver cancers are of different 
cellular origin with different pathology.  Dr. McCray 
concluded that the Veteran's  PCT, which he attributed to 
Agent Orange exposure, had also caused his cirrhosis of the 
liver, thus, further hastening his death.

IV.  Analysis

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Furthermore, the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).

Additionally, the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  It is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to the medical opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

After considering the complete evidence of record, the Board 
concludes that the probative medical evidence of record 
establishes that the Veteran's death was related to military 
service, specifically lung cancer as a result of in-service 
herbicide exposure.  

As stated above, in this case, the private physician, Dr. 
McCray, opined that the Veteran's death was a direct result 
of his Agent Orange exposure, which resulted in his PCT, and 
in turn, caused small cell carcinoma of the lungs that 
subsequently metastasized to the liver.  The VA examiner, 
however, indicated that, after her review of the evidence, 
she was unable to opine as to whether the Veteran's death was 
the result of a service-connected disability without resort 
to speculation.

In this regard, the Board notes that it is well-established 
that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it 
is possible" and "it is within the realm of medical 
possibility," too speculative to establish medical nexus); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the phrase 
"could not rule out" was too speculative to establish 
medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinion framed in terms of "may or may not" 
is speculative and insufficient to support an award of 
service connection for the cause of death).

By its very nature, the VA examiner's August 2006 opinion 
that it was "impossible to know for sure" whether the 
Veteran's death was the result of primary lung cancer was too 
speculative upon which to base a decision.  Accordingly, the 
Board finds that it is not a probative medical opinion.

Conversely, Dr. McCray's opinion was based on a review of the 
Veteran's complete medical records during the treatment of 
his small cell carcinoma at the VAMC.  He cited specific 
treatment reports, laboratory findings and diagnostic tests 
results to support his conclusion that it was more likely 
than not that the Veteran's small cell carcinoma had 
originated in the lungs and generally ruled out the 
possibility that it had begun in any other organ or body 
cavity.  His opinion was also based on sound medical 
reasoning, as well as established principals based on medical 
literature.  The Board therefore finds the opinion of Dr. 
McCray to be the most probative evidence of record as to 
whether the Veteran's death was a result of a service-
connected disability.  

The Board notes in passing that it has considered the fact 
that the evidence of record shows that the Veteran had a long 
history of smoking and alcohol abuse following military 
service, and that this history may have caused or 
significantly contributed to his lung cancer.  In this 
regard, it must be noted that service connection for a 
disability secondary to nicotine dependence or alcohol abuse 
is precluded by law.  However, based on the statement by Dr. 
O'Neal, who signed the Veteran's death certificate and 
specifically stated that it was unknown whether tobacco use 
contributed to his death, the Board finds that the Veteran's 
history of smoking does not negate the appellant's 
entitlement to service connection for the cause of the 
Veteran's death based on a service-connected disability.

For these reasons, the Board concludes that the evidence of 
record supports the appellant's claim of service connection 
for the cause of the Veteran's death.  In reaching this 
conclusion, the "benefit-of-the-doubt" rule has been 
applied in the appellant's favor.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


